t c summary opinion united_states tax_court allan k vetere petitioner v commissioner of internal revenue respondent docket no 18287-10s filed date allan k vetere pro_se kimberly a kazda and bryce nakamura student for respondent gerber judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the 1unless otherwise indicated all section references are to the internal_revenue_code in effect for the taxable_year in issue and all rule references are to the tax_court rules_of_practice and procedure decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case respondent determined a dollar_figure deficiency attributable to a 10-percent additional tax for an early retirement account distribution under sec_72 we consider whether petitioner comes under any of the exceptions from the additional tax provided for in sec_72 background petitioner who resided in california at the time his petition was filed caused an individual_retirement_account ira distribution to be made to him early in he received a form 1099-r distributions from pensions annuities retirement or profit-sharing_plans iras insurance contracts etc from the account trustee and reported the dollar_figure distribution as wages on his form_1040 u s individual_income_tax_return petitioner was unemployed for approximately year before the ira distribution during he used most of the dollar_figure distribution for basic living_expenses during he used dollar_figure of the distribution for educational_purposes to improve his skills to enable him to find employment he also used dollar_figure for chiropractor visits and dollar_figure for dentist visits respondent determined that petitioner was liable for the percent additional tax of dollar_figure and that he was not eligible for any of the sec_72 exceptions discussion sec_72 provides for a 10-percent additional tax for early distributions from a qualified_retirement_plan sec_72 provides exceptions from the additional tax under certain specified circumstances for purposes of this case if a person is unemployed for a specified time before the distribution then the amounts of expenditures_for health care premiums and medical_expenses may be exempt from the additional tax see generally sec_72 d additionally certain expenditures_for education may be exempt from the additional tax see generally sec_72 at trial respondent’s counsel agreed that if petitioner substantiated medical and or educational expenses he would come within the exception from the additional tax the evidence petitioner presented at trial supports our holding that petitioner is exempt from the sec_72 additional tax with respect to dollar_figure of the dollar_figure early distribution decision will be entered under rule
